Citation Nr: 0430441	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  99-20 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for service-
connected residuals of a torn left medial meniscus, currently 
rated as 10 percent disabling, to include an increased 
original disability rating for arthritis of the left knee, 
separately rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel


INTRODUCTION

The veteran had active service from November 1970 to 
September 1972.

The case comes before the Board of Veterans' Appeals (Board) 
from a December 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

On September 17, 2001, the appellant appeared and testified 
at a personal hearing at the RO.  A transcript of that 
hearing is of record. 

At present, this appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA have not been fulfilled regarding the issue on appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002).  The Board 
notes that while the veteran was provided with a January 2002 
letter from the RO which informed the veteran of the VA's 
redefined duties to notify and assist, the letter addressed 
establishing entitlement to service connection not 
establishing entitlement to an increased rating for service-
connected residuals of a torn left medial meniscus, to 
include arthritis of the left knee.  Subsequent 
correspondence with the veteran via the various rating 
decisions, statement of the case, and supplemental statements 
of the case, also did not properly notify the veteran of the 
VA's redefined duties to notify and assist the veteran with 
respect to entitlement to an increased rating.  Consequently, 
a remand is required to comply with the notice and duty to 
assist provisions contained in the VCAA.  

Additionally, the Board notes that the VA General Counsel 
(GC) has issued a precedential opinion holding that 
"separate ratings may be assigned under Diagnostic Code 5260 
and Diagnostic Code 5261, where a veteran has both a 
limitation of flexion and limitation of extension of the same 
leg; limitation must be rated separately to adequately 
compensate for functional loss associated with injury to the 
leg."  VAOPGCPREC 9-2004 (September 17, 2004).  However, 
since the veteran's claim was certified for appeal before 
VAOPGCPREC 9-2004 had been issued, the veteran's claim was 
not considered in light of the GC precedential opinion.  
Since the veteran's appeal is being remanded for additional 
development, the Board finds that the RO should consider 
VAOPGCPREC 9-2004 when reajudicating the veteran's claim to 
an increased disability rating.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)); and the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002).  When contacting the 
veteran, the RO should provide notice 
that informs the veteran of: (1) any 
information and evidence not of records 
that is necessary to substantiate his 
claim of an increased disability rating 
for service-connected residuals of a torn 
left medial meniscus, to include 
arthritis of the left knee; (2) the 
information and evidence that VA will 
seek to provide; (3) the information and 
evidence that the veteran is expected to 
provide; and, (4) request that the 
veteran provide any evidence in his 
possession that pertain to his claim.  
The claims files must include 
documentation that the RO has complied 
with the VA's redefined duties to notify 
and assist a claimant as set forth in the 
VCAA and relevant case law as 
specifically affecting the issue on 
appeal. 

2.  After completion of the above, the RO 
should readjudicate the appellant's claim 
of entitlement to an increased disability 
rating for service-connected residuals of 
a torn left medial meniscus, to include a 
disability rating in excess of 10 percent 
for arthritis of the left knee.  When 
readjudicating the veteran's the claim, 
the RO should consider VAOPGCPREC 9-2004.  
If the determination remains unfavorable 
to the veteran, he should be provided 
with a supplemental statement of the 
case, which discusses and fully sets 
forth the controlling law and regulations 
pertinent to the appeal, to include 
38 U.S.C.A. §§ 5103, 5103A (West 2002) 
and 38 C.F.R. § 3.159 (2004).  The 
veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




